DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 10 July 2020 in reference to application 16/926,197.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PAP 2021/0110258).

Consider claim 1, Lee teaches A language conversion method based on syntactic linearity (abstract, 0056, language conversion), comprising: 
encoding a source sentence to be converted by using a preset encoder to determine a first vector and a second vector corresponding to the source sentence 
determining a current mask vector according to a preset rule, wherein the mask vector is configured to modify vectors output by the preset encoder (0068-70.  Also see figures 5-7 show various masking rules. ); 
determining a third vector according to target language characters corresponding to source characters located before a first source character, wherein the first source character is a current source character to be translated (previously output vectors at previous time steps in target language that are fed back into the decoder, see bottom right of figure 8.); and 
decoding the first vector, the second vector, the mask vector, and the third vector by using a preset decoder to generate a target character corresponding to the first source character (figure 2 and 8 right half, decoder, 0058-59, 0079-80 outputting next token based on encoder vectors which have been subjected to attention based on masking, and previously output characters).

Consider claim 2, Lee teaches the method according to claim 1, wherein the determining the current mask vector according to the preset rule comprises: 
determining a number of value elements in the current mask vector according to a position of the first source character in the source sentence and a number of characters in the source sentence (0068-70.  Also see figures 5-7 show various masking rules which are based on position within the input source sentence and the number of positions within the source sentence. See 0075-77 for more details).

Consider claim 3, Lee teaches the method according to claim 1, wherein the determining the current mask vector according to the preset rule comprises: determining a number of value elements in the current mask vector according to a position of the first source character in the source sentence, a number of characters in the source sentence, and a number of the target language characters that had generated  (0068-70.  Also see figures 5-7 show various masking rules which are based on position within the input source sentence and the number of positions within the source sentence.  These are calculated at each time step, so it would be based on the number or target language characters generated as well, See 0075-77 for more details).

Consider claim 11, Lee teaches a language conversion apparatus based on syntactic linearity (abstract, 0056, language conversion), configured in an electronic device (figure 12) and comprising: 
one or more processors (0101 processors); 
a memory storing instructions executable by the one or more processors (0104, memory); 
wherein the one or more processors are configured to: 
encode a source sentence to be converted by using a preset encoder to determine a first vector and a second vector corresponding to the source sentence (0058, figure 2, figure 8, 0080, encoder generates a context vector at each time step, so first vector is time step one, second vector is time step two); 

determine a third vector according to target language characters corresponding to source characters located before a first source character, wherein the first source character is a current source character to be translated (previously output vectors at previous time steps in target language that are fed back into the decoder, see bottom right of figure 8.); and 
decode the first vector, the second vector, the mask vector, and the third vector by using a preset decoder to generate a target character corresponding to the first source character (figure 2 and 8 right half, decoder, 0058-59, 0079-80 outputting next token based on encoder vectors which have been subjected to attention based on masking, and previously output characters).

Claims 12 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claims 13 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Consider claim 20, Lee teaches A non-transitory computer-readable storage medium storing computer instructions (0107, computer readable media), wherein when the computer instructions are executed, the computer is caused to implement a 
encoding a source sentence to be converted by using a preset encoder to determine a first vector and a second vector corresponding to the source sentence (0058, figure 2, figure 8, 0080, encoder generates a context vector at each time step, so first vector is time step one, second vector is time step two); 
determining a current mask vector according to a preset rule, wherein the mask vector is configured to modify vectors output by the preset encoder (0068-70.  Also see figures 5-7 show various masking rules. ); 
determining a third vector according to target language characters corresponding to source characters located before a first source character, wherein the first source character is a current source character to be translated (previously output vectors at previous time steps in target language that are fed back into the decoder, see bottom right of figure 8.); and 
decoding the first vector, the second vector, the mask vector, and the third vector by using a preset decoder to generate a target character corresponding to the first source character (figure 2 and 8 right half, decoder, 0058-59, 0079-80 outputting next token based on encoder vectors which have been subjected to attention based on masking, and previously output characters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shazeer et al. (US PAP 2018/0341860).

Consider claim 6, Lee teaches the method according to claim 1, but does not specifically teach wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence; 
performing a multi-start attention calculation and linear transformation process on the source vector to generate the first vector and the second vector corresponding to the source vector.
In the same field of neural network translation, Shazeer teaches wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence (0029-30, embedding from input sentence); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use embedding and linear transformations as taught by Shazeer in the system of Lee in order to increase accuracy of the translation system (Shazeer 0008).

Consider claim 7, Lee teaches the method according to claim 2, but does not specifically teach wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence; 
performing a multi-start attention calculation and linear transformation process on the source vector to generate the first vector and the second vector corresponding to the source vector.
In the same field of neural network translation, Shazeer teaches wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence (0029-30, embedding from input sentence); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use embedding and linear transformations as taught by Shazeer in the system of Lee in order to increase accuracy of the translation system (Shazeer 0008).

Consider claim 8, Lee teaches the method according to claim 3, but does not specifically teach wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence; 
performing a multi-start attention calculation and linear transformation process on the source vector to generate the first vector and the second vector corresponding to the source vector.
In the same field of neural network translation, Shazeer teaches wherein the encoding the source sentence to be converted to determine the first vector and the second vector corresponding to the source sentence comprises: 
performing vector mapping on the source sentence to be converted to determine a source vector corresponding to the source sentence (0029-30, embedding from input sentence); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use embedding and linear transformations as taught by Shazeer in the system of Lee in order to increase accuracy of the translation system (Shazeer 0008).

Claims 16 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Claims 17 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Claims 18 contains similar limitations as claim 8 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 4, Lee teaches the method according to claim 1. However the prior art of record does not teach or fairly suggest the limitations of “wherein the determining the current mask vector according to the preset rule comprises: determining at least two current sets of the mask vectors according to the preset rule; and the decoding the first vector, the second vector, the mask vector, and the third vector by using the preset decoder to generate the target character corresponding to the first source character, comprising: decoding the at least two sets of the mask vectors with the first vector, the second vector, and the third vector respectively by using the preset decoder to generate at least two candidate target language characters corresponding to the first source character; and selecting a character with the largest attention value from the at least two candidate target IPIDE3I96226USlanguage characters as the target character corresponding to the first source character” when combined with each and every other limitation of the claim.  Therefore claim 4 contains allowable subject matter.

Consider claim 5, Lee teaches the method according to claim 1. However the prior art of record does not teach or fairly suggest the limitations of “the decoding the first vector, the second vector, the mask vector, and the third vector by using the preset decoder to generate the target character corresponding to the first source character, comprising: performing cross product on the first vector and a transposition vector of the third vector to generate a cross product vector; summing the mask vector and the cross product vector to generate a fourth vector; performing multi-start attention calculation on the fourth vector and the second vector to generate an attention value corresponding to the first source character; decoding the attention value to determine the target character 

Claims 9 and 10 depend on and further limit claims 4 and 5 and therefore contain allowable subject matter as well. 

Claim 14 contains similar limitations as claim 4 and therefore contains allowable subject matter as well. 

Claim 15 contains similar limitations as claim 5 and therefore contains allowable subject matter as well. 

Claims 19 depends on and further limit claim 14 and therefore contains allowable subject matter as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (MASS: Masked Sequence to Sequence Pre-training for Language generation) performs language translation with masking as well. Sun et al. (Alleviating the Inequality of Attention Heads for Neural Machine Transition) also performs language translation with masking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655